LACOMBE, Circuit Judge.
A careful perusal and analysis of the defendant’s affidavits, taken in connection with the undisputed evidence presented by complainant, has entirely satisfied me that defendant has caused infringing mantles to he manufactured since the issuing and since the modification of the restraining order. It may be that no formal written or oral order was given, but its continued dealing in mantles stamped with its trade-mark — a dealing which its officers evidently took occasion to make known in the proper quarters— seems to have induced other parties, who otherwise would not have done so, to stamp mantles with the name “Daylight,” coat them in infringement of the patent, and turn them over to defendant, which apparently sold them to every chance bidder. There has been a shifty effort at evasion of the court’s order; but as the officers of the company acted, as they say, under advice of counsel, they will not he punished by personal imprisonment. Tbe defendant corporation is fined $500, — one-half to tbe complainant, one-half to tbe United States. Tbe careful re-examination of tbe whole subject necessary for the decision of this motion has satisfied the court that the complainant is entitled to a broader injunction than that already issued. It may therefore move in the several suits in which injunctions have already been issued, upon four days’ notice, for a modification of each injunction so as to prohibit the sale of any mantles coated in infringement of the patent, except such as shall he. shown to have been coated, and infringement thus committed, prior to the date of service of the order enjoining such sale.